Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Due to the diversity of the application, the Examiner reserves a suggestion for amendment to the application’s title.
Claims 1 and 17 are objected to because of the following informalities:  “obtain print information to perform printing” appears to be idiomatic English.  Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: pre-luminance.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: post-luminance.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/29/2021, 7/9/2021 and 7/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reference(s) 1 of IDS dated 1/29/2021 is relevant and reflected in the rejection following.
Reference(s) of IDS dated 7/9/2021, US PgPub 1 and 2 is are general background reference(s) covering HDR image processing.  Reference Foreign patent document is reflected in the rejection following by its US PgPub 20100053376.  Reference Foreign patent document is a general background reference(s) covering HDR processing.
Reference(s) of IDS dated 7/12/2021, is a / are general background reference(s) covering HDR processing that are directly relevant as reflected in the rejection below.  It’s noted that line #3 has been repeated in its various international filings.  The EPO search report has been reviewed.

Drawings
Drawings dated 1/29/2021 are accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first obtainment unit [processor, p0093], second obtainment unit [processor, p0093], third obtainment unit [processor, p0093] and conversion unit [processor, p0093] in claims 1-14; division unit [processor, p0083 & p0093] in claims 11 and 12; printing unit [printer, p0032] in claim 14; a unit [processor, p0093] in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 6-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “... wherein the HDR data obtained by the first obtainment unit is pre-luminance conversion data on an output side.”  It is unclear and indefinite as to what is being intended by this claim.  What is intended by the output side?  Is this output the output the capturing source has already done an initial processing on?  Is the output side of the image capturing source before being obtained? Is the output the output of the capturing signals?  For purposes of examination, the Examiner interprets this be data in which the luminance range has been processed already.  
Claim 7 is rejected for failing to explicitly clarify the deficiencies of claim 6 from which it depends.
Claim 8 is rejected on similar grounds as claim 6 above.  For purposes of examination, the Examiner interprets this be data in which the luminance range has been processed already.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (US PgPub 20100053376) in view of Kubo et al., (IEEE, Color restoration of lighting scenes with locally adapted HDR images, Pub 8/1/2015, 2nd International Conference on Advanced Informatics: Concepts, Theory and Applications (ICAICTA) (Page(s): 1-5)).
Regarding claim 1: Fukuda discloses an image processing apparatus comprising: 
a first obtainment unit configured to obtain HDR data which represents a high-dynamic range (HDR) image [the captured image 220 that has been stored in the data storage unit 102 in the prescribed format is read in and loaded in the RAM 106 (S701). Alternatively, the captured image 220 may be input from the recording medium 221 of camera 203 via the communication interface 107. The processing set forth below may be executed using the input of the captured image 220 as the trigger, p0124]; 
a second obtainment unit configured to obtain print information to perform printing based on the HDR data obtained by the first obtainment unit [viewing condition profile is data in which are described the viewing conditions that prevail when the reproduced image 301 is viewed ... acquire the settings of the print paper from the print settings information and specify the dimensions of the print area, p0111 & p0115]; 
a third obtainment unit configured to obtain display information of a display apparatus which is to perform display based on the HDR data [viewing condition profile is data in which are described the viewing conditions that prevail when the reproduced image 301 is viewed ... information relating to the size of the display image includes the physical dimensions in a case where the entire captured image 220 is displayed, p0111 & p0114]; and 
a conversion unit configured to convert, based on the display information obtained by the third obtainment unit, a dynamic range of luminance of the HDR data obtained by the first obtainment unit into a dynamic range by which printing is to be performed based on the print information obtained by the second obtainment unit [the captured image 220 is subjected to the forward conversion processing of the local adaptation model illustrated in FIG. 6 or 7 and the perceived image 202 shown in FIG. 5 is generated (S702) ... captured image 220 is then subjected to local adaptation processing (forward conversion) on the input side to thereby generate the perceived image 202 (S803) ... the maximum luminance Lm capable of being output by the output device or the luminance of paper white is acquired as the maximum value Y2max from the output device profile ... matching processing for making the dynamic range of the perceived image 202 conform to the dynamic range of the output device is executed and the perceived image 302 shown in FIG. 5 is generated (S703), p0125-0128].
Although Fukuda discloses processing a dynamic range input image in line with the iCAM06 technique which is directed at processing HDR image data, Fukuda does not appear to explicitly disclose where the dynamic range input image data is HDR image data.
Kubo discloses in a related disclosure from the same field of endeavor [Abstract] where it is known in the art to utilize the iCAM06 techniques with HDR image data [I. Introduction paragraph 2 & II. Color Appearance Model].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have explicitly included where the dynamic range to which the principles of the iCAM06 techniques are applied in Fukuda was representative of HDR image data as discussed at length by Kubo because it provides to restore the color in an HDR image while retaining brightness variations therein when outputting the image data.

Regarding claim 2: Fukuda in view of Kudo discloses the apparatus according to claim 1, wherein the display information includes dynamic range information of the display apparatus [The output device profile is data in which is described information indicating the characteristic of an image output device such as a monitor or printer and includes at least information relating to the range of colors capable of being reproduced by the image output device. In a manner similar to the input device profile, the information may be the maximum luminance Lm per se that can be output by the image output device or a range of luminances capable of being output, p0122].

Regarding claim 3: Fukuda in view of Kudo discloses the apparatus according to claim 1, wherein the print information is information for specifying a dynamic range to be obtained by the conversion by the conversion unit [In the case of a printer, printing paper need only be placed in the viewing environment (under the viewing light source) of the reproduced image 301 and the paper white measured. Of course, a table indicating the result of measuring the luminance of paper white may be created with regard to various combinations of printing paper and viewing light sources, and the maximum luminance Lm may be calculated by interpolation as necessary, p0122].

Regarding claim 4: Fukuda in view of Kudo discloses the apparatus according to claim 3, wherein the print information includes information which indicates a type of a sheet to be printed [In the case of a printer, printing paper need only be placed in the viewing environment (under the viewing light source) of the reproduced image 301 and the paper white measured [interpreted to represent the type intended print sheet]. Of course, a table indicating the result of measuring the luminance of paper white may be created with regard to various combinations of printing paper and viewing light sources, and the maximum luminance Lm may be calculated by interpolation as necessary, p0122].

Regarding claim 11: Fukuda in view of Kudo discloses the apparatus according to claim 1.
Fukuda appears to fail to disclose a division unit configured to divide an image represented by the HDR data into regions, wherein the conversion unit performs dynamic range conversion by using conversion information which is used to convert a dynamic range and is set for each region divided by the division unit.
Kudo discloses dividing [by some type dividing unit] an image represented by the HDR data into regions, converting the dynamic range by using conversion information which is used to convert a dynamic range and is set for each region divided by the division unit [For separately compressing their dynamic ranges, we divide a HDR image into the regions of a light source and surroundings. The dynamic range of each region is low enough for accurately restoring colors. However, contrast inversion along the boundary of regions often emerges and adaptation parameters therefore should be separately set for each region. This paper proposes the compression of dynamic range by introducing a local adaptation of white point with a bilateral filter, I. INTRODUCTION]. 
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Fukuda to support dividing an image represented by the HDR data into regions, converting the dynamic range by using conversion information which is used to convert a dynamic range and is set for each region as discussed by Kudo because it allows for displaying the HDR image while reproducing true colors, without causing any contrast inversion

Regarding claim 14: Fukuda in view of Kudo discloses the apparatus according to claim 1, further comprising: a printing unit configured to perform printing based on data that has undergone dynamic range conversion by the conversion unit [as shown in at least Figure 9, p0073-0076].

Regarding claim 15: Fukuda in view of Kudo discloses the apparatus according to claim 1, wherein the display apparatus is an HDR display [as shown in at least Figure 13].

Regarding claim 16: Fukuda in view of Kudo discloses the apparatus according to claim 1, wherein the display apparatus is an SDR display [as shown in at least Figure 13].

Regarding claims 17 and 18: the method and program herein have been executed or performed by the apparatus of claim 1 and are therefore likewise rejected.

Claims 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (US PgPub 20100053376) in view of Kubo et al., (IEEE, Color restoration of lighting scenes with locally adapted HDR images, Pub 8/1/2015, 2nd International Conference on Advanced Informatics: Concepts, Theory and Applications (ICAICTA) (Page(s): 1-5)) and in further view of Kozuka et al., (US PgPub 20190303733).
Regarding claim 5: Fukuda in view of Kudo discloses the apparatus according to claim 1.
Neither Fukuda nor Kudo appear to explicitly disclose wherein the HDR data to be obtained by the first obtainment unit is post-luminance conversion data on an image capturing side.
Kozuka discloses in a related system from the same field of endeavor [Abstract] wherein the HDR data to be obtained by the first obtainment unit is post-luminance conversion data on an image capturing side [As illustrated in FIG. 12, the HDR image for HDR display is imaged such that an imaging target scene has lightness within a brightness range (dynamic range) wider than a brightness range of an SDR shooting mode. Grading processing is applied to image data obtained through the imaging to generate an HDR image for HDR display, and the HDR image is transmitted to each device for reproduction. An HDR image is wider in brightness range (dynamic range) than an SDR image and cannot be displayed simply by an SDR display device. Displaying an HDR image with an SDR display device requires conversion from the HDR image to an SDR image, p0082-0083].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Fukuda in view of Kudo the support wherein the HDR data to be obtained by the first obtainment unit is post-luminance conversion data on an image capturing side as disclosed by Kozuka because to allows for the data to be obtained through imaging for HDR display as discussed by Kozuka in at least paragraph 0081.

Regarding claim 6: Fukuda in view of Kudo and Kozuka discloses the apparatus according to claim 5.
Neither Fukuda nor Kudo appear to explicitly disclose wherein the HDR data obtained by the first obtainment unit is pre-luminance conversion data on an output side.
Kozuka discloses wherein the HDR data obtained by the first obtainment unit is pre-luminance conversion data on an output side [As illustrated in FIG. 12, the HDR image for HDR display is imaged such that an imaging target scene has lightness within a brightness range (dynamic range) wider than a brightness range of an SDR shooting mode. Grading processing is applied to image data obtained through the imaging to generate an HDR image for HDR display, and the HDR image is transmitted to each device for reproduction. An HDR image is wider in brightness range (dynamic range) than an SDR image and cannot be displayed simply by an SDR display device. Displaying an HDR image with an SDR display device requires conversion from the HDR image to an SDR image, p0082-0083].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Fukuda in view of Kudo the support wherein the HDR data obtained by the first obtainment unit is pre-luminance conversion data on an output side as disclosed by Kozuka because to allows for the data to be obtained through imaging for HDR display as discussed by Kozuka in at least paragraph 0081.

Regarding claim 7: Fukuda in view of Kudo and Kozuka discloses the apparatus according to claim 6.
Neither Fukuda nor Kudo appear to disclose wherein the conversion unit executes luminance conversion on the output side and performs dynamic range conversion on HDR data on which the luminance conversion has been executed.
Kozuka discloses wherein the conversion unit executes luminance conversion on the output side and performs dynamic range conversion on HDR data on which the luminance conversion has been executed [As illustrated in FIG. 12, the HDR image for HDR display is imaged such that an imaging target scene has lightness within a brightness range (dynamic range) wider than a brightness range of an SDR shooting mode. Grading processing is applied to image data obtained through the imaging to generate an HDR image for HDR display, and the HDR image is transmitted to each device for reproduction. An HDR image is wider in brightness range (dynamic range) than an SDR image and cannot be displayed simply by an SDR display device. Displaying an HDR image with an SDR display device requires conversion from the HDR image to an SDR image, p0082-0083].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Fukuda in view of Kudo the support wherein the conversion unit executes luminance conversion on the output side and performs dynamic range conversion on HDR data on which the luminance conversion has been executed as disclosed by Kozuka because to allows for the data to be obtained through imaging for HDR display as discussed by Kozuka in at least paragraph 0081.

Regarding claim 8: Fukuda in view of Kudo and Kozuka discloses the apparatus according to claim 5.
Neither Fukuda nor Kudo appear to disclose wherein the HDR data obtained by the first obtainment unit is post-luminance conversion data on an output side.
Kozuka discloses wherein the HDR data obtained by the first obtainment unit is post-luminance conversion data on an output side [HDR image corrector 15 converts RAW data obtained through imaging by HDR imaging section 11 or the like to a 10-bit image that can be displayed by the HDRTV (e.g. HDR display device 30 adaptive to an HDR 10 standard) with use of an HDR-electro-optical transfer function (HDR-EOTF) such as a PQ curve. HDR imaging device 10A outputs HDR image data obtained by HDR image corrector 15 to the HDRTV (for example, HDR display device 30) from HEVC compressor 16 through a registered trademark High-Definition Multimedia Interface (HDMI). The HDRTV (e.g. HDR display device 30) having received the HDR image data then displays an HDR image according to the HDR image data, p0089-0090].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Fukuda in view of Kudo the support wherein the conversion unit executes luminance conversion on the output side and performs dynamic range conversion on HDR data on which the luminance conversion has been executed as disclosed by Kozuka because to allows for the data to be obtained through imaging for HDRTV display as discussed by Kozuka in at least paragraph 0087.

Regarding claim 9: Fukuda in view of Kudo discloses the apparatus according to claim 1.
Neither Fukuda nor Kudo appear to disclose wherein the conversion unit performs dynamic range conversion by using conversion information which corresponds to the display apparatus and is for converting a dynamic range.
	Kozuka discloses wherein the conversion unit performs dynamic range conversion by using conversion information which corresponds to the display apparatus and is for converting a dynamic range [the HDR image for HDR display is imaged such that an imaging target scene has lightness within a brightness range (dynamic range) wider than a brightness range of an SDR shooting mode. Grading processing is applied to image data obtained through the imaging to generate an HDR image for HDR display, and the HDR image is transmitted to each device for reproduction. An HDR image is wider in brightness range (dynamic range) than an SDR image and cannot be displayed simply by an SDR display device. Displaying an HDR image with an SDR display device requires conversion from the HDR image to an SDR image, p0082].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Fukuda in view of Kudo the support wherein the conversion unit executes luminance conversion on the output side and performs dynamic range conversion on HDR data on which the luminance conversion has been executed as disclosed by Kozuka because to allows for the data to be obtained through imaging for HDR display as discussed by Kozuka in at least paragraph 0082.

Regarding claim 10: Fukuda in view of Kudo discloses the apparatus according to claim 1.
Neither Fukuda nor Kudo appear to disclose wherein the conversion unit converts the dynamic range of the luminance of the HDR data obtained by the first obtainment unit into a dynamic range by which printing is to be performed so that input luminance and output luminance will match in a predetermined luminance range.
Kozuka discloses wherein the conversion unit converts the dynamic range of the luminance of the HDR data obtained by the first obtainment unit into a dynamic range by which printing is to be performed so that input luminance and output luminance will match in a predetermined luminance range [Acquisition section 110 acquires a first still image data D1 acquired through imaging and ability information I1 indicating printing performance of printing device 200. The brightness range of first still image data D1 is defined in the first dynamic range. The first dynamic range is, for example, a high dynamic range (HDR) ... Converter 120 converts first still image data D1 acquired by acquisition section 110 into second still image data D2 according to a printing performance indicated by performance information I1 acquired by acquisition section 110. Second still image data D2 is still image data defined in a second dynamic range having a narrower brightness range than the first dynamic range ... Printing device 200 receives second still image data D2 from image processing device 100 and a printing command from a user. Printing device 200 prints a still image indicated by second still image data D2 received on paper of a specified type by the received printing command, p0104, p0109-0110 & p0114].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Fukuda in view of Kudo the support wherein the conversion unit converts the dynamic range of the luminance of the HDR data obtained by the first obtainment unit into a dynamic range by which printing is to be performed so that input luminance and output luminance will match in a predetermined luminance range as disclosed by Kozuka because it provides for necessary processing to be accomplished thereby rendering the image as anticipated by the user.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being obvious over Fukuda (US PgPub 20100053376) in view of Kubo et al., (IEEE, Color restoration of lighting scenes with locally adapted HDR images, Pub 8/1/2015, 2nd International Conference on Advanced Informatics: Concepts, Theory and Applications (ICAICTA) (Page(s): 1-5)) and in further view of Suwa et al., (US PgPub 20200007717).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 12: Fukuda in view of Kudo discloses the apparatus according to claim 11.
Neither Fukuda nor Kudo appears to disclose wherein the division unit performs region division on a low-frequency component of the image represented by the HDR data.
Suwa discloses in a related system from the same field of endeavor [Abstract] wherein the division unit performs region division on a low-frequency component of the image represented by the HDR data [The frequency separation unit 207 separates the image luminance information into spatial low- and high-frequency components. Of the separated frequencies, the frequency separation unit 207 outputs the low-frequency component to the dynamic range compression unit 208, and the high-frequency component to the contrast correction unit 209. The dynamic range compression unit 208 executes dynamic range compression processing of the low-frequency component from the frequency separation unit 207 based on the value obtained by the dynamic range obtaining unit 205 ... the frequency separation unit 207 separates the frequency of the luminance of the image separated in step S305 into low- and high-frequency component images, p0034 & p0053-0056].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Fukudo in view of Kudo to support performing region division on a low-frequency component of the image represented by the HDR data as disclosed by Suwa because it allowed further compression of the image data.

Regarding claim 13: Fukuda in view of Kudo and Suwa discloses the apparatus according to claim 12.
Neither Fukuda nor Kudo appear to disclose a unit configured to perform contrast correction on a high-frequency component of the image represented by the HDR data.
Suwa discloses a unit configured to perform contrast correction on a high-frequency component of the image represented by the HDR data [the contrast correction unit 209 performs the contrast correction processing for the high-frequency component obtained in step S306, p0055].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Fukudo in view of Kudo to support a unit configured to perform contrast correction on a high-frequency component of the image represented by the HDR data as disclosed by Suwa because it allows control of the print process by preventing degradation caused by ink bleed by considering the image contrast as discussed by Suwa in at least paragraph 0055.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit http2s://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672